On the court’s own motion, the decision of this court handed down December 1, 1947 (ante, p. 769), is amended to read as follows: Action to recover damages for the unauthorized use by defendant, a photographer, of pictures of plaintiffs for trade purposes. Order denying defendant’s motion to dismiss the complaint on the ground it does not state facts sufficient to constitute a cause of action, *776affirmed, with $10 costs and disbursements, with leave to defendant to answer within ten days from the entry of the order hereon. (Holmes v. TJnderwood é Underwood, Inc., 225 App. Div. 360.) Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.